United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   April 7, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 03-21109
                         Summary Calendar



GORDON JOHNSON,

                                    Plaintiff-Appellant,

versus

LAWRENCE HODGES, Warden II; CHARLES WILLIAMSON, Assistant
Warden; RICHARD GUNNELS, Major; CRAIG FISHER, Captain;
MR. ROSADO, Lieutenant; MONTGOMERY, Lieutenant; J. GUTIERREZ,
Sergeant; B. CARDOZA, UGI Sergeant; V. J. GREIGER, Correction
Officer; V. WILLIS KING, Correction Officer; GAIL THOMPSON,
Law Library Supervisor; W. TAYLOR, Counsel Substitute; D.
COLE, Warden I; M. MUNSELLE, Assistant Warden; JAMIE BAKER,
Major; FREDERICK MERIDA, Captain; JOE PONDER, Captain; D.
SNODGRASS; NELDA BUEHLER, UGI; ANTONIOUS FLANAGAN,
Correctional Officer IV; W. SMITH, Correctional Officer IV;
KELLI WARD, RGN V Griv INV; JANE M. COCKERHAM, Ombudsman;
FRANK HOKE, ACT Administrator,

                                    Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-03-CV-3672
                       --------------------

Before JOLLY, JONES, and BARKSDALE, Circuit Judges.

PER CURIAM:*

     Gordon Johnson, Texas prisoner # 748915, appeals from the

district court’s pre-trial order striking his original civil


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-21109
                                 -2-

rights complaint and directing him to file an amended, concise

complaint.    This court does not have jurisdiction over this

appeal.   See Click v. Abilene Nat’l Bank, 822 F.2d 544, 545 (5th

Cir. 1987).    The collateral order doctrine does not apply to the

present case.    See Exxon Chems. Am. v. Chao, 298 F.3d 464, 469

(5th Cir. 2002).   Johnson’s appeal is DISMISSED for lack of

jurisdiction.